DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.

Double Patenting
Claim 9 of this application is patentably indistinct from claim 2 of the applicant’s Application No. 15731425. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during 
Application 14/545709 “A Geomagnetic Device is a switch breaker and a coupling attachment to a motor and a generator.”

Application 15731425  “A Geomagnetic Device is a switch breaker and a coupling attachment to a motor and a generator.
 
Drawings
The drawings were received on 4/5/2021.  These drawings are acceptable. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Farkas.
A Geomagnetic Device (figure 1) is a switch breaker (“breaker switch 20”) and a coupling attachment (40, 44, 46, 42, 30, & 60) to a motor 50 and a generator 30.

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument against Farkas the only prior art cited in this office action.  The examiner has “mapped” every component recited in the applicant’s claim (supported by the specification) with comparable components in Farkas. The components of Farkas do not have to have the same name as the matching components in the applicant’s claim; they do have to show the same function. For example, the applicants’ “coupling attachment” is mapped in Farkas as components 40, 44, 46, 42, 30 & 60.  See pertinent section of Farkas figure 1 showing these components shown below.    

    PNG
    media_image1.png
    193
    279
    media_image1.png
    Greyscale

The examiners’ cited component numbers from Farkas clearly show the function of a coupling attachment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649


/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649